                             Case 20-15410-SMG                     Doc 4        Filed 05/18/20               Page 1 of 1

CGFI9 (7/28/10)




                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov

                                                                                                                 Case Number: 20−15410−SMG
                                                                                                                 Chapter: 11




In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Freeman Holdings, L.L.C.
8200 W Sunrise Blvd.
Plantation, FL 33322

EIN: 20−1874052




                                                  NOTICE OF REASSIGNMENT



      In accordance with the Order of Reassignment entered on 05/18/2020 by Judge Paul G Hyman Jr,
this case was referred to the clerk of the court for reassignment and/or transfer to another judge pursuant
to Local Rule 1073−1(B).

        Accordingly, this case is hereby reassigned to the Honorable Scott M Grossman.




Dated: 5/18/20                                                               CLERK OF COURT
                                                                             By: Madeline Ramos−White
                                                                             Deputy Clerk




The clerk shall serve this notice on all parties of record.
